Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 7 are objected to as being dependent upon a rejected
 base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 7, the search did not find or make obvious a rotatable stage according to claim 6, wherein the coiled spring comprises a canted coiled spring.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9. 16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PERSOON et al. (US 8754384 B1).
     	Regarding claim 1, PERSOON discloses a rotatable stage (100) for an analytical apparatus (abstract) (fig. 4, STEM imaging 550), the rotatable stage comprising: 
a stator (620) (heat transfer plate 620 acts as a stator); 
a heat exchanger (gas tube 616) in thermal connection with the stator (620); 
a rotor (650); and 
a bearing (formed from bearing ring 630 and rollers 640) located between the stator (620) and the rotor (650), the bearing (630/640) providing a thermal connection between the stator (620) and rotor (650) (col. 9, line 33 to col. 10, line 21).    
(figs. 1, 100)
(fig. 4, 535, 545, STEM imaging 550) 
(fig. 5, 600, 601, 616, 620, 630, 640, 650) 
	(col. 9, lines 15-30 Note STEM, small dual beam device (SDB))
(col. 9, line 33 to col. 10, line 21).
  
     	Regarding claim 19, PERSOON discloses that a method for cooling the rotor (650) of a rotatable stage (100) comprising 
a stator (620) (heat transfer plate 620 acts as a stator),    
a heat exchanger (gas tube 616) in thermal connection with the stator (620), 
a rotor (650) and a bearing (formed from bearing ring 630 and rollers 640) located between the stator (620) and the rotor (650), the bearing (630/640) providing a thermal connection between the stator (620) and rotor (650), the method comprising: 
thermally cooling the heat exchanger (616) of the stator (620) to thereby cool the rotor (650) via the thermally conductive bearing (630/640) (col. 9, line 33 to col. 10, line 21).  
(figs. 1, 100)
(fig. 4, 535, 545, STEM imaging 550) 
(fig. 5, 600, 601, 616, 620, 630, 640, 650) 
	(col. 9, lines 15-30 Note STEM, small dual beam device (SDB))
(col. 9, line 33 to col. 10, line 21).

     	Regarding claims 2 and 20, PERSOON discloses that the bearing (630/640) comprises a material having a thermal conductivity of greater than about 170 Wm-1 K-1.  
(col. 10, lines 1- 21 Note cold stage parts (i.e. bearing (630/640)) can be made from oxygen free copper/gold/ other materials with high thermal conductivity (Thermal Conductivity, of oxygen free copper is 391 Wm-1 K-1).
     	Regarding claim 3, PERSOON discloses that the bearing (formed from bearing ring 630 and rollers 640) is configured to provide multiple points of contact between the bearing (630/640) and the stator (620) (fig. 5, 630 contacts 620 at multiple points) and multiple points of contact (via rollers 640) between the bearing (630/640) and the rotor (650).  
     	Regarding claim 4, PERSOON discloses that the bearing (630/640) is configured to provide at least 12 points of contact (fig. 5, 630 contacts 620 at multiple/12 points) between the bearing (630/640) and the stator (620) and at least 12 points between the bearing (630/640, there are greater than 12 rollers 640 contacting 650) and the rotor (650).  
     	Regarding claim 5, PERSOON discloses that the bearing (630/640) comprises one continuous component (component 630)

     	Regarding claim 8, PERSOON discloses that the material of the bearing (630/640) comprises at least one of copper (col. 10, lines 1- 21), 
(col. 10, lines 1- 21 Note all parts (i.e. bearing (630/640) made/designed with a high thermal conductivity (i.e. made of copper/gold) , and Note cold stage parts (i.e. 630) can be made from oxygen free copper/gold/ other materials with high thermal conductivity).
     	Regarding claim 9, PERSOON discloses that the heat exchanger comprises a gas tube (gas tube 616) configured to receive cooled gas (col. 9, line 45 to col. 10, lines 1-16 Note dry Nitrogen (i.e. Nitrogen gas)) .  

     	Regarding claim 16, PERSOON discloses an electron microscope (col. 2, lines 9-20 Note dual beam system, electron microscope) (col. 9, lines 15-30 Note STEM, small dual beam device (SDB)) comprising a vacuum chamber (col. 4, lines 32-45 Not deposition occurs in a vacuum chamber) and a rotatable stage (col. 10, lines 1- 21), wherein the stator (620) , rotor (650) and bearing (630/640) are located in the vacuum chamber (col. 4, lines 32-45 Not deposition occurs in a vacuum chamber) (fig. 4, 508 deposition) 
. 	(col. 2, lines 9-20)
	(col. 9, lines 15-30 Note STEM, small dual beam device (SDB)
 (col. 10, lines 1- 21).

     	Regarding claim 21, PERSOON discloses that the heat exchanger (616) comprises a gas tube (gas tube 616), and the method comprises the step of passing cooled gas through the gas tube (col. 9, line 45 to col. 10, lines 1-16 Note dry Nitrogen (i.e. Nitrogen gas)).  
     	Regarding claim 22, PERSOON discloses that the gas is cooled to at least -170°C (col. 9, line 45 to col. 10, lines 1-16 Note dry Nitrogen (i.e. Nitrogen gas)).  
(col. 10, lines 1-16 Note cooled dry nitrogen is used to cool the heat transfer plate (column 9, lines 45-58), which causes the shuttle receiver's temperature to go down to -180°C (column 10, line 9-16), which implicitly discloses that the gas supplied via pipe 616 must be at a temperature of around -180°C and that the heat is transferred to the top plate 650 via the bearing)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 2.	Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over PERSOON et al. (US 8754384 B1) in view of SAKAI  et al. (JP 04184851 A) and further in light of TOMITA  et al. (JP 2010161079 A).
Regarding claims 6, PERSOON discloses wherein the bearing (630/640) c

But PERSOON fails to disclose the bearing comprises a coiled spring.
SAKAI , however, discloses a electron beam analyzing device (abstract) with rotating cooling stage (12) that has a bearing (13) comprises a 

    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of PERSOON, with a cooling spring bearing, as taught by SAKAI, to use in addition to and/or as a substitution of one known bearing type (i.e. spring) for another to obtain predictable sample stage cooling and free rotation results.
But PERSOON fails to disclose the bearing comprises a coiled spring.
TOMITA, however, discloses a charged particle beam device (abstract) with a stage/wafer holder (abstract) with a bearing (44)  that  incorporates/comprises a coiled spring (48) (abstract).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of PERSOON and SAKAI, with use of a coiled spring, as taught by TOMITA  , to use in addition to and/or as a substitution of one known bearing type (i.e. utilizing a coiled spring) for another (i.e. generic spring) to obtain predictable sample stage support results.

2.	Claim(s) 10-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over PERSOON et al. (US 8754384 B1) in view of BRANTON et al. (US 20130288182 A1).
Regarding claim 10, PERSOON discloses wherein the heat exchanger (616) comprises a thermally conductive 
regarding claim 11, PERSOON discloses 
But PERSOON fails to disclose regarding claim 10, wherein the heat exchanger comprises a thermally conductive braid; and regarding claim 11, wherein the braid comprises a copper braid.
    	BRANTON, however, discloses a stage (fig. 3, 22) and 
regarding claim 10 that the heat exchanger comprises a thermally conductive braid (fig. 3; “copper braid”) [0085]; and 
regarding claim 11, wherein the braid comprises a copper braid (fig. 3; “copper braid”) [0085 note flexible oxygen free copper braid].
 (Note heat exchanger == a device for transferring heat from one medium to another).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of PERSOON, with a flexible thermal conductive braid, as taught by BRANTON, to use in addition to and/or as a substitution of one known heat exchange configuration with flexible connector for another to obtain predictable results (i.e. to enable free movement of the stage relative to a cooling medium reservoir/rod [0085]).

Regarding claim 12, PERSOON discloses a connection (parts connecting to 616) providing thermal conduction between the heat exchanger (616) 
 But PERSOON fails to disclose a second heat exchanger, and wherein the connection is flexible.  
    	BRANTON, however, discloses a stage (fig. 3, 22) comprising a connection (“copper braid”) providing thermal conduction between the heat exchanger (20) and a second heat exchanger [0085 Note heat transfer rod, liquid nitrogen reservoir], wherein the connection is flexible [0085 note flexible oxygen free copper braid].
(Note heat exchanger == a device for transferring heat from one medium to another).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of PERSOON, with a flexible thermal conduction between heat exchangers, as taught by BRANTON, to use in addition to and/or as a substitution of one known heat exchange configuration with flexible connector for another to obtain predictable results (i.e. to enable free movement of the stage relative to a cooling medium reservoir/rod [0085]).

Regarding claim 13, PERSOON discloses the stator (620) (heat transfer plate 620 acts as a stator) 
     	But PERSOON fails to disclose wherein the stator comprises a temperature sensor.  
    	BRANTON, however, discloses SEM imaging via a temperature controlled stage [0094] that utilizes a temperature sensor [0094] for balancing/maintaining the stage temperature to prevent drift related resolution problems [0094].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of PERSOON, with a stage temperature sensor, as taught by BRANTON, for balancing/maintaining the stage temperature to prevent drift related resolution problems [0094].

Regarding claim 14, PERSOON discloses 
determining automatically 
controlling the temperature of the heat exchanger (616) (col. 9, lines 45-58) to ensure that the temperature of the stator (620) stays within the predetermined range (col. 9, lines 45-58 note temperature of 620 is controlled/set to a predetermined range).  
      	But PERSOON fails to disclose a temperature input from the temperature sensor; and determining automatically from the temperature input.
    	BRANTON, however, discloses SEM imaging via a temperature controlled stage [0094] that utilizes a temperature sensor [0094] for determining automatically a temperature for balancing/maintaining the stage temperature to prevent drift related resolution problems [0094].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of PERSOON, with a stage temperature sensor, as taught by BRANTON, for automatically balancing/maintaining the stage temperature to prevent drift related resolution problems [0094].

     	Regarding claim 15, PERSOON discloses that the heat exchanger (616) comprises a gas tube (gas tube 616) configured to receive cooled gas (col. 9, line 45 to col. 10, lines 1-16 Note dry Nitrogen (i.e. Nitrogen gas)) and wherein controlling the temperature of the heat exchanger comprises controlling the flow (col. 9, lines 45-58 Note flow meter) of cooled gas through the gas tube (616).  

2.	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over PERSOON et al. (US 8754384 B1) in view of NAGAHAMA (JP 02144843 A). 
Regarding claim 17, PERSOON discloses a specimen stage (100) and wherein the stator (620) is mounted on the specimen stage 
regarding claim 18, PERSOON discloses 
But PERSOON fails to disclose (underlined) a specimen stage and wherein the stator is mounted on the specimen stage via a thermally insulated support; and regarding claim 18, a stage rotate module, mounted on the specimen stage, wherein the rotor is mounted via thermally isolating supports to the stage rotate module.  
NAGAHAMA, however, discloses regarding claim 17, a specimen stage (table 9) and wherein the stator (4) is mounted on the specimen stage via a thermally insulated support (7) (abstract).; and
regarding claim 18, a stage rotate module (8), mounted on the specimen stage (9), wherein a rotor (1) is mounted via thermally isolating supports (6) to the stage rotate module (8) 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of PERSOON, with a thermally insulated support, as taught by NAGAHAMA, to provide a heat insulating body between a sample holder and outside components/the outside, so as to insulate the sample holder from the outside in order to provide better thermal isolation and /or thermal cooling control of the sample (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881